Citation Nr: 0927245	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spondylosis of the cervical spine at C2-3.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle injury, effective August 26, 2003, 
and in excess of 20 percent, effective May 23, 2008.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral flat feet.

4.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for left ankle 
disability, secondary to the service-connected right ankle 
disability.

6.  Entitlement to service connection for bilateral 
retropatellar pain syndrome, secondary to the service-
connected right ankle disability.

7.  Entitlement to service connection for left shoulder 
disability.

8.  Entitlement to service connection for residuals of 
bilateral mastectomies, subcutaneous (claimed as surgery on 
chest), secondary to medication for the service-connected 
cervical spine disability.

9.  Entitlement to service connection for residuals of dental 
trauma to top gums for purposes of compensation or treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to 
June 1986 and January 1991 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In January 2004, 
the RO denied increased ratings for the cervical spine and 
right ankle disabilities and denied service connection for 
left ankle disability, secondary to the right ankle 
disability.  The RO denied the service connection claim for 
dental trauma in August 2004.  In November 2005, the RO 
denied service connection for bilateral retropatellar pain 
syndrome, left shoulder disability, bilateral mastectomy, 
subcutaneous (claimed as surgery on the chest), and flat 
feet, finding that the Veteran had not submitted new and 
material evidence to reopen the flat feet claim.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for flat feet.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO 
denied service connection for PTSD in September 2007.  In 
July 2008, the RO granted an increased rating of 20 percent 
for the right ankle disability, effective May 23, 2008.  The 
Veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of service connection for left ankle disability, 
bilateral retropatellar pain syndrome, left shoulder 
disability, bilateral mastectomies, and the dental claim are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
no more than slight limitation of motion, most severely 
limited to 35 degrees of flexion, 30 degrees of extension, 
right lateral rotation to 60 degrees, and left lateral 
rotation to 50 degrees, with severe subjective complaints of 
pain and functional impairment, with no additional motion 
loss due to pain, and no objective findings of neurological 
impairment.

2.  The Veteran's right ankle disability is manifested by no 
more than moderate limited motion, effective August 26, 2003, 
and marked limited motion, effective May 23, 2008, with 
subjective complaints of pain and functional impairment, and 
no additional motion loss due to pain.

3.  The RO denied the service connection claim for pes planus 
in March 1990.  The Veteran did not appeal this decision and 
the March 1990 decision is final.

4.  Evidence received since the last final March 1990 rating 
decision is not cumulative and but it also does not raise a 
reasonable possibility of substantiating the service 
connection claim for pes planus.

5.  The Veteran did not serve in combat, and there is 
otherwise no corroborated service stressor incident on which 
a diagnosis of PTSD may be based; the preponderance of the 
evidence shows that any psychiatric disorder other than PTSD 
did not originate in service or until years later, and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for spondylosis of the cervical spine at C2-3 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 
5290, 5293 (effective prior to September 26, 2003), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right ankle injury, effective August 26, 
2003, and in excess of 20 percent, effective May 23, 2008 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5271 (2008).

3.  New and material evidence has not been received since the 
March 1990 RO decision and the claim of entitlement to 
service connection for pes planus is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The criteria for service connection for psychiatric 
disability, to include PTSD, are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.125 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2003, September 2003, December 2004, 
February 2005, and April 2007.  The RO provided the Veteran 
with notice of the criteria to substantiate the increased 
rating claims in June 2008, subsequent to the initial 
adjudication.  The letter did not, however, contain the 
diagnostic criteria for the cervical spine prior to September 
26, 2003.  Any notice error, however, did not affect the 
essential fairness of the adjudication as the Veteran has 
received notice of the "old" spine criteria on the April 
2004 statement of the case and a reasonable person would 
understand at this point what was necessary to substantiate 
the claim.  The old criteria for intervertebral disc syndrome 
were not provided but the Veteran is presently rated under 
the criteria for limitation of motion.  While the June 2008 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in supplemental statements of the case dated in 
July 2008 and March 2009, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), identifying the evidence 
necessary to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence.  

With the exception of the April 2007 and June 2008 letters, 
the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  As discussed below, however, no 
new disability rating or effective date for award of benefits 
will be assigned as the claims for service connection are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the disabilities on appeal.  The RO 
tried to obtain the Veteran's personnel records but received 
negative responses from the National Personnel Center (NPRC).  
The RO also attempted to obtain specific treatment records 
dated from January 1984 to December 1985 at the Pacific 
Regional Medical Center during the Veteran's first period of 
service; but received negative responses.  The Veteran was 
notified of the RO's efforts.  Reasonable efforts have been 
made to obtain these records and any additional efforts would 
be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

A medical examination was not provided regarding the service 
connection claim for psychiatric disability, to include PTSD.  
As for PTSD, as discussed below, there is no corroborating 
evidence of a stressor upon which any diagnosis of PTSD is 
based.  Under these circumstances, VA's duty to assist 
doctrine does not require that the Veteran be afforded 
medical examination.  As to psychiatric disability other than 
PTSD, the service treatment records are silent for any 
reference to psychiatric disability, and there is no evidence 
of psychiatric disability until years after service, with no 
competent or credible account of continuity of symptomatology 
offered by the Veteran.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

(a) Cervical spine

The RO granted service connection for spondylosis of the 
cervical spine at C2-3 in August 1995 assigning a 10 percent 
evaluation, effective September 27, 1994.  The Veteran filed 
an increased rating claim for this disability in June 2003.

The schedule for ratings of the cervical spine is found at 38 
C.F.R. § 4.71a.  During the course of this appeal, the 
schedular criteria for evaluation of the cervical spine were 
changed effective September 26, 2003.  The Veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument by way of a June 
2008 VA letter.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the 
cervical spine may be applied for the entire period of the 
claim while the "new" criteria may be applied only from the 
effective date of the regulatory change.

The Veteran's cervical spine has historically been evaluated 
under the criteria for limitation of motion and 
intervertebral disc syndrome but now is presently only 
evaluated under the criteria for limited motion.  

Prior to the change in the regulations, limitation of motion 
of the cervical spine was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003).  
A 10 percent evaluation is warranted for slight limitation of 
motion of the cervical spine.  A 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine.  A 30 percent evaluation is warranted for severe 
limitation of motion of the cervical spine.  The words 
"severe," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the Veteran for impairment in earning capacity, functional 
impairment, etc.

Under criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Note (1): For the purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).

An August 2003 VA examination report shows that the Veteran 
had chronic neck pain every day described as a sticking-type 
pain at a 7 to 8 out of 10.  He occasionally got numbness in 
the fingers of both hands, but not in the hands.  
Occasionally, the numbness woke him up at night.  He denied 
any arm pain.  He did a lot of work with his hands assembling 
bicycles and general work around the house.  On physical 
examination, range of motion in the cervical spine was from 0 
to 45 degrees of flexion without much pain with range of 
motion; 0 to 45 degrees of extension without any pain with 
range of motion; 0 to 45 degrees of left and right lateral 
flexion without pain with range of motion; and 0 to 75 
degrees of left and right lateral rotation without much pain 
with range of motion.  He had normal cervical spine curvature 
and was nontender on palpation.  His deep tendon reflexes in 
the upper extremities were 1 to 2+ and equal.  He had good 
strength and sensation in both upper extremities and good 
grip strength in both hands.  The assessment was chronic neck 
pain with history of C2-3 spondylosis.  X-rays of the 
cervical spine showed mild osteopenia of the bones.  The 
cervical vertebral body height and alignment were within 
normal limits but there was a mild degree of anterior 
osteophyte formation noted at the C2 and C3 levels.  
Intervertebral disk spaces were well-maintained and normal.  
The facet joints showed no abnormality.  The odontoid process 
was intact and the atlanto-axial articulation showed no 
pathology.  Prevertebral soft tissues were normal.  The x-ray 
impression was no significant abnormality of the cervical 
spine.  

An April 2006 VA examination report shows the Veteran 
complained that severity of pain in his neck was at a 10 out 
of 10 and it radiated into both arms.  He described a 
tingling in his fingers.  He said that the pain was gradually 
getting worse.  The neck was aggravated by standing 30 
minutes, walking half a block, going up and down stairs, 
lifting 20 pounds, and driving over 30 minutes.  On physical 
examination, with flexion he got pain at 35 degrees and it 
ended at 45 degrees.  He could extend the neck to pain at 30 
degrees and ended at 35 degrees.  Lateral movement to the 
right and left was to 70 degrees.  He could tilt his head to 
the right to 40 degrees with pain and ended at 45 degrees.  
He could tilt his head to the left to 40 degrees with pain, 
which ended at 45 degrees.  The grip of both hands was 
normal.  The tendon reflexes and sensation of both arms were 
normal.  The impression was degenerative joint disease of the 
cervical spine with neck pain, severe subjective symptoms, 
minimal objective findings, and minimal disability.

The examiner commented that there was no additional 
limitation of motion following repetitive use and no 
additional limitation during a flare-up.  The examination of 
the neck showed severe subjective pain; there was no spasm, 
weakness, tenderness, or incoordination.  The neurological 
findings were normal.  There had been no incapacitation over 
the last 12 months as a consequence of his neck.  The 
diagnosis had been stated precisely.  The examiner noted that 
the Veteran's history was difficult to obtain.  He had severe 
subjective complaints with minimal objective findings.  
Clinically, there seemed to be no change in this examination 
compared to prior determinations.

An April 2007 private chiropractor report included x-rays, 
which showed osteophytic changes noted at anterior cervical 
bodies most severe at C2 and C3, phase three degeneration, 
narrowed disc spaced between C2 and C3, and aberrant joint 
motion at C2 and C3.  

In May 2008, a VA examination report shows the Veteran 
continued to have posterior, sharp neck pain with 
intermittent numbness in both hands.  There were no periods 
of flare-up and no weakness or bowel or bladder incontinence.  
He utilized no assistive device or neck brace.  On physical 
examination, the Veteran was tender in the paraspinal 
musculature on each side of the cervical spine without spasm.  
Forward flexion was 0 to 45 degrees; extension was 0 to 30 
degrees; right lateral rotation was 0 to 60 degrees; left 
lateral rotation was 0 to 50 degrees; and right and left 
lateral flexion were 0 to 30 degrees.  All of these motions 
produced pain throughout the ranges.  Reflexes were 2+ in the 
upper and lower extremities bilaterally.  Motor strength was 
5 out of 5 in the upper and lower extremities bilaterally 
with giveway weakness.  Sensation was not diminished in any 
dermatomal pattern in the upper and lower extremities 
bilaterally.  The only additional limitation following 
repetitive use was increased pain with no further loss of 
motion.  There were no flare-ups or incoordination, fatigue, 
weakness, or lack of endurance affecting his spine function.  
X-ray examination showed mild osteoporosis; no compressions; 
discs were maintained; and the alignment and posterior 
compartment were unremarkable.

The medical evidence shows that the Veteran does not meet the 
criteria for a rating higher than 10 percent for the cervical 
spine disability under the criteria in effect prior to 
September 26, 2003.  The limitation of motion in the cervical 
spine is not more than slight.  The most severe limitation 
was reported in April 2006 with pain starting on flexion at 
35 degrees, and painful extension starting at 30 degrees.  In 
2008, the Veteran had limited rotation to 60 degrees on the 
right and 50 degrees on the left.  The 2006 and 2008 
examiners commented that there was no additional motion loss 
due to repetitive movement.  This impairment is not enough to 
warrant the next higher evaluation for moderate limitation of 
motion of the cervical spine.

The medical evidence also shows that a rating higher than 10 
percent is not warranted for the criteria for rating 
intervertebral disc syndrome.  The Veteran was not reported 
to have any incapacitating episodes during the appeals 
period.  The Veteran also had no objective findings of 
neurological impairment due to the cervical spine disability.  
The April 2006 examiner noted that the Veteran had severe 
subjective symptoms but there was no spasm, weakness, 
tenderness, or incoordination and the neurological findings 
were normal.  In May 2008, while the Veteran complained of 
intermittent numbness in the hands, reflexes were 2+ in the 
upper extremities bilaterally, motor strength was 5 out of 5 
in the upper extremities bilaterally with giveway weakness, 
and there was no diminished sensation in a dermatomal pattern 
in the upper extremities bilaterally.  

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height, warrants a 10 percent evaluation.

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent evaluation.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent evaluation. Unfavorable ankylosis of the entire 
cervical spine warrants a 40 percent evaluation. Unfavorable 
ankylosis of the entire spine warrants of a 100 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5243 (2007).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, left and right 
lateral rotation are zero to 80 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees.

The medical evidence shows that the most severe limitation of 
forward flexion of the cervical spine was to 35 degrees in 
April 2006.  This does not meet the criteria for the next 
higher 20 percent evaluation for limitation of motion of the 
cervical spine.  The combined range of motion of the cervical 
spine also was much greater than 170 degrees and there was no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Furthermore, as 
previously discussed there were no objective findings of 
neurological impairment due to the cervical spine disability.  
Thus, a separate rating for any such impairment is not 
warranted.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has significant complaints of pain in the cervical 
spine affecting his ability to do physical activities. Any 
functional impairment in the cervical spine, however, already 
has been considered by the 10 percent rating assigned.  
Further, the medical evidence shows that there were no flare-
ups, incoordination, fatigue, weakness, or lack of endurance 
affecting his cervical spine function.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the cervical spine has been 
relatively stable throughout the appeals period, or at least 
has never been worse than the rating assigned. Therefore, any 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the increased 
rating claim for the cervical spine disability; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


(b)  Right ankle

The RO granted service connection for a right ankle 
disability in March 1990 assigning a 10 percent evaluation, 
effective August 25, 1989.  An increased rating was denied in 
August 1995.  The Veteran filed an increased rating claim for 
the right ankle disability in June 2003.

The Veteran's right ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (for limited motion in the ankle).  A 10 
percent rating is assigned for moderate limited motion in the 
ankle.  A 20 percent rating is assigned for marked limited 
motion in the ankle.

Normal range of motion in the ankle is considered 0 to 20 
degrees of dorsiflexion (or raising the toes up toward the 
knee) and 0 to 45 degrees of plantar flexion (or pointing the 
toes downward).  See 38 C.F.R. § 4.71a, Plate II.

An August 2003 VA examination report shows the Veteran had 
right ankle pain, primarily right lateral pain.  The pain was 
almost every day and was characterized as an ache most of the 
time.  The Veteran stated that the pain was somewhat worse 
with walking for long periods of time and was the same now as 
before his surgery.  He stated that the pain on average was 
about a 7 to 8 out of 10.  He denied any swelling.  On 
physical examination, he had good strength and sensation in 
both lower extremities.  His right ankle showed no 
deformities.  He had a 4cm scar on the right lateral ankle 
without deformations.  The scar was approximately at a 45-
degrees angle.  He had dorsiflexion of 0 to 20 degrees with 
mild pain with range of motion; plantar flexion was 0 to 45 
degrees with mild pain with range of motion.  The assessment 
was right ankle injury status post right ankle reconstruction 
1991 with residual pain of the right ankle.  X-ray 
examination showed that the ankle joint space and articular 
margins were well-defined and normal.  The distal ends of the 
tibia and fibular showed no abnormality.  There was no soft 
tissue abnormality around the ankle joint.  The impression 
was no significant bone or joint abnormality around the right 
ankle.

An April 2006 VA examination report shows the pain in the 
right ankle was at a 10 out of 10 in severity.  He could only 
stand on it for 10 minutes and could only walk for one block.  
The symptoms were much worse in the morning with stiffness 
and pain.  He limped on the right leg and had been told that 
he had developed arthritis in his ankle since his surgery.  
He did not use any kind of brace.  The difficulty with his 
ankle was aggravated by standing for 10 minutes or by walking 
for one block.  On physical examination, his right ankle 
revealed an anterolateral scar, measuring 5cm that was well-
healed.  He could dorsiflex his ankle to 30 degrees and 
plantar flex to 35 degrees.  Inversion was to 20 degrees and 
eversion was to 15 degrees.  All of these activities produced 
severe subjective pain, which began and ended at these 
levels.  He could dorsiflex and plantar flex his toes to 15 
degrees.  The impression was degenerative joint disease of 
the right ankle with past history of operative repair in 1991 
with minimal decrease in range of motion, severe subjective 
pain, and minimal objective disability that was unchanged 
from prior assessments.  There was no additional limitation 
with flare-ups or repetitive use.  There also was no 
weakness, excess fatigability, or incoordination.

A February 2007 VA physical therapy record notes that the 
Veteran's right ankle pain would benefit from physical 
therapy for gait training with a cane.

In May 2008, a VA examination report shows the Veteran 
complained of sharp pain and weakness in the lateral aspect 
of his right ankle.  There were no periods of flare-up.  He 
utilized a cane as an assistive device but no brace.  His 
activities of daily living were affected in that 
weightbearing activities were painful.  There was no 
prosthesis implanted within the joint.  On physical 
examination, the Veteran had a limping gait on the right with 
a cane.  Ankle active range of motion was 0 to 5 degrees of 
dorsiflexion with pain throughout; plantar flexion was 0 to 
10 degrees with pain throughout; eversion was 0 to 5 degrees 
with pain throughout; and inversion was neutral with pain.  
He was tender laterally in the subtalar joint area.  Passive 
range of motion was full with dorsiflexion of 0 to 20 degrees 
and plantar flexion of 0 to 45 degrees with pain throughout.  
The only additional limitation following repetitive use was 
increased pain.  There were no flare-ups, incoordination, 
fatigue, weakness, or lack of endurance affecting his joint 
function.  X-rays of the right ankle showed no significant 
degenerative change in the right ankle.  There was no joint 
effusion.  The subtalar joints also appeared unremarkable.  A 
small plantar spur was present; there were minor degenerative 
changes seen in the talonavicular joint.  The diagnosis was 
mild right talonavicular degenerative joint disease after a 
right ankle reconstructive procedure with release of a 
calcaneonavicular coalition and interposition of the extensor 
digitorum brevis tendon.

The medical evidence dated from 2003 to 2007 does not show 
more than moderate limited motion in the right ankle.  The 
range of motion in the right ankle was full in 2003.  In 
2006, the ankle had more than the normal range of 
dorsiflexion and less than 10 degrees of normal plantar 
flexion.  There was no additional motion loss after 
repetitive use and there were no flare-ups.  These findings 
do not warrant more than 10 percent rating for the right 
ankle disability.
 
Effective May 23, 2008, the date of the May 2008 VA 
examination report, the ankle showed more restricted ranges 
of motion with the Veteran moving the ankle himself.  
Specifically, his dorsiflexion was limited to 5 degrees and 
plantar flexion to 10 degrees with pain throughout the 
motion.  On passive motion, however, the right ankle motion 
was full.  The Veteran was assigned a 20 percent evaluation 
based on the findings on this examination.  This is the 
highest schedular evaluation available under Diagnostic Code 
5271.

None of the other diagnostic codes addressing the ankle 
apply.  The medical evidence does not show any ankylosis of 
the ankle (Diagnostic Codes 5270, 5272), malunion of the os 
calcis or astragalus (Diagnostic Code 5273), or 
astragalectomy (Diagnostic Code 5274).

Staged ratings of 10 percent and 20 percent are assigned for 
the right ankle.  Otherwise, the level of impairment 
associated with the right ankle disability has been 
relatively stable throughout the appeals period, or at least 
has never been worse than the ratings assigned.  Therefore, 
any additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has significant complaints of pain in the right ankle 
affecting his ability to do physical activities. Any 
functional impairment in the right ankle, however, already 
has been considered by the 10 and 20 percent ratings 
assigned.  The medical examiners found that the Veteran had 
no weakness, fatigability, or incoordination due to symptoms 
in the right ankle.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The preponderance of the evidence is against the increased 
rating claim for a right ankle disability; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

(c) Extraschedular

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The April 2006 VA examination report notes that the 
Veteran was self-employed building furniture.  The effect on 
his employment due to the cervical spine and right ankle 
disabilities was that lifting over 20 pounds, standing more 
than 30 minutes, or walking over half a block caused neck and 
right ankle pain.  There is no evidence, however, that the 
cervical spine and right ankle disabilities caused any marked 
interference with employment.  In May 2008, it was noted that 
the Veteran was unemployed but it was not due to his right 
ankle or cervical spine disabilities.  Additionally, there is 
no evidence of frequent periods of hospitalization due to the 
right ankle and cervical spine disabilities.  

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


III. New and material evidence for pes planus

The RO originally denied entitlement to service connection 
for pes planus in March 1990 on the basis that it was a 
constitutional or development abnormality.  The Veteran did 
not appeal this decision.  Thus, the March 1990 decision 
became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

The Veteran filed a claim to reopen entitlement to service 
connection for pes planus in August 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108. New evidence means evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered at the time of the last final RO 
decision in March 1990 included the Veteran's service 
treatment records from his first period of service from 1979 
to 1986 and a February 1990 VA examination report.

The service treatment records show that on the October 1978 
entrance examination, the Veteran's feet were normal on 
clinical evaluation.  In March 1979, the Veteran complained 
that his feet hurt and he was shown to have pes planus; this 
was one month after entry into service.  Pes planus also was 
noted in December 1979 in addressing a right ankle 
disability.  The Veteran had complaints of foot pain along 
with right ankle pain in October 1980; it was noted that he 
had arch supports for pes planus.  A July 1981 service 
treatment record notes that the Veteran had flat feet and 
that he sprained his right foot.  There are additional notes 
of flat feet throughout the Veteran's first period of 
service.  At the March 1986 discharge examination report, the 
Veteran was shown to have symptomatic bilateral second degree 
flat feet on clinical evaluation.

After service, a February 1990 VA orthopedic evaluation 
report shows the Veteran stated that he had been told he had 
flat feet but his feet were not causing him any problems and 
did not affect him at work.  On physical examination, the 
Veteran's posture showed he had flat feet.

The evidence considered since the last final RO decision in 
March 1990 includes a VA medical record dated in June 1990 
showing marked pes planus in the bilateral feet, an August 
1990 VA x-ray examination report showing degenerative joint 
disease of the bilateral feet, and service treatment records 
for the Veteran's second period of service from January 1991 
to June 1991.  The Veteran had complaints of persistent right 
foot pain and in January 1991 (prior to his second period of 
service) he had a calcaneonavicular resection and extensor 
digitorum brevus interposition performed in his right foot.  
He re-entered the service later that month and in March 1991 
was shown to be status post fusion right foot.  He was 
administered crutches.

After leaving his second period of service in June 1991, a 
May 2001 postservice military medical record notes a 
continued finding of pes planus.

The evidence considered since the time of the last final 
rating decision in March 1990 is new, as it was not of record 
at the time of the last rating decision.  However, the new 
evidence is not considered to be material, as it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim.  The RO previously denied the service 
connection claim on the basis that the pes planus deformity 
was a constitutional or development abnormality.  Congenital 
or developmental defects are not considered diseases or 
injuries for within the meaning of applicable legislation.  
See 38 C.F.R. § 3.303(c).  However, if the congenital or 
development defect was subject to superimposed injury or 
disease, the resultant disability might be service-connected. 
VAOPGCPREC 82-90.  A congenital disease (as opposed to a 
defect) can be granted service connection if manifestations 
of the disease in service constitute aggravation of the 
condition. Id.  Thus, in order to raise a reasonable 
possibility of substantiating the claim, the evidence must be 
relevant to any in-service superimposed disease or injury or 
aggravation of the pes planus disability.  The new evidence 
showing surgeries and treatment for the feet relates to the 
time period prior to the Veteran's entry into his second 
period of service.  There is no medical evidence during the 
Veteran five months of service from January 1991 to June 1991 
that shows any superimposed injury or disease or aggravation 
of the pes planus disability.  The medical evidence also does 
not include any medical opinion that the pes planus condition 
suffered any superimposed injury or disability or was 
aggravated during either period of service.  Therefore, the 
information submitted since the last final rating decision 
does not constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the service 
connection claim for pes planus is not warranted. 38 U.S.C.A. 
§ 5108.

IV.  Service connection for psychiatric disability, to 
include PTSD 

The Veteran seeks service connection for PTSD.  As part of 
his claim he indicated that he received mental health 
treatment in service from 1984 to 1985.  He stated on VA 
mental health attending notes dated in 2007 and 2008 that he 
had nightmares and daily intrusive thoughts of shooting 
people when he was angry and that this started while working 
with artillery during military training.  He also stated that 
he received an Article 15 in the military for assaulting some 
men and trying to kill his commanding officer because he felt 
he was being harassed.  He reportedly was not charged but was 
demoted to private.

The Veteran's service personnel records have been lost.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The DD-Form 214 shows the Veteran's military occupational 
specialty was combat signaler.  He is not shown by his 
military specialty or awards to have engaged in combat during 
service.  The Veteran also does not report stressors 
associated with combat.  He mentioned that he had 
disciplinary charges pending against him for "trying to 
kill" his commanding officer but that he was only demoted.  
He was discharged with a rank of Specialist and pay grade of 
E4.  The Veteran's personnel records are not in the claims 
file; so his receipt of an Article 15 and the circumstances 
surrounding the incident cannot be corroborated by those 
records.  The Veteran has not submitted any evidence 
corroborative of his assertions, or advised VA of alternative 
sources of evidence which could corroborate the claimed 
stressors.

The record also does not reflect any mental health treatment 
in service, as the Veteran reports.  A July 1982 clinical 
evaluation notes that the Veteran had a fear of heights since 
falling from a tree at age nine.  The examiner found that the 
Veteran's fear was a natural feeling that anyone harbors and 
did not represent any elements of a pathological nature.  The 
March 1986 discharge examination report showed a normal 
clinical psychiatric evaluation.  A post-service February 
1990 VA examination report shows a normal psychiatric 
evaluation.  The service treatment records for the Veteran's 
second period of service from January to June, 1991 also are 
negative for any psychiatric treatment.

VA treatment records dated in September 2007 note the Veteran 
was seen for problems with sleeping.  He stated that he had 
group therapy in service because of nightmares about shooting 
guns.  He indicated that he shot large artillery while in 
training and began having nightmares of shooting other 
people.  He also mentioned that he beat up some guys in the 
military and received an Article 15 for trying to kill his 
Lieutenant because they were harassing him.  He stated that 
he did not have any combat exposure and as far any PTSD 
screening, the examiner determined that this needed further 
assessment.  The Axis I diagnosis was major depressive 
disorder, recurrent, mild and rule out PTSD.  

A November 2007 VA mental health attending record notes the 
Veteran's reports of getting an Article 15 for trying to kill 
his commander.  The Veteran was married but separated; this 
was his third marriage.  He was unemployed and reported that 
he had trouble keeping jobs and was fired for threatening 
people.  He denied a history of legal problems but reported 
that he got arrested once for drinking while sitting in his 
car.  He reported sleeping problems and nightmares.  On 
mental status examination, the Veteran was smiling 
inappropriately and had evasive responses.  His thought 
processes were loose.  The impression was likely psychotic 
disorder and rule out antisocial personality disorder.  A 
PTSD screen was performed and was negative.

An April 2008 VA mental health attending note indicates that 
the Veteran had PTSD, depressive symptoms, and a possible 
psychotic disorder.  Even though PTSD was noted, as shown on 
the above records, none of the objective psychiatric findings 
indicated any diagnosis of PTSD.  A July 2008 addendum to 
this report notes a correction that the diagnosis was likely 
paranoid schizophrenia and rule out PTSD.  The same 
subjective history and symptoms as reported in 2007 were 
noted in the 2008 records except that the July 2008 report 
noted that the Veteran endorsed auditory hallucinations and 
paranoid ideation.

The evidence in this case is arguably negative for confirmed 
diagnosis of PTSD.  More importantly, however, as the 
Veteran's statements alone do not suffice to establish the 
occurrence of the claimed stressors, and as none of the 
evidence on file corroborates his account, any diagnosis of 
PTSD based on service experiences lacks probative value.  
Thus, service connection for PTSD is not warranted.

The Board has also considered whether any of the other 
psychiatric disorders noted in the post-service treatment 
records are etiologically related to service.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The record does not show 
that any post-service psychiatric diagnoses such as psychotic 
disorder, paranoid schizophrenia, or major depressive 
disorder had its onset in service.  As discussed, the service 
treatment records are negative for any mental health 
treatment.  The first diagnosis of any psychiatric problems 
is in 2007, which is six years after the Veteran's discharge 
from his second period of service; so service connection for 
a psychosis is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no medical 
evidence of continuity of symptomatology of any psychiatric 
disability from service or during the six years before any 
present disability was shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   

Although the Veteran genuinely believes that he has PTSD 
related to his service, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
any psychiatric disorder and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by medical 
evidence of record, which shows that the Veteran does not 
have PTSD or any other psychiatric disorder related to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for psychiatric disability, to include PTSD; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
spondylosis of the cervical spine at C2-3 is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right ankle injury, effective August 26, 2003, 
and in excess of 20 percent, effective May 23, 2008 is 
denied.

New and material evidence has not been submitted to reopen a 
service connection claim for bilateral flat feet and the 
claim is not reopened.

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.


REMAND

I. Left ankle

The Veteran contends that favoring his right ankle due to his 
service-connected right ankle disability has caused him to 
have a disability in his left ankle.  

An April 2006 VA examination report shows that the Veteran 
stated that he developed pain in the left ankle in 1999, 
which was now at a 9 out 10 in severity and was getting 
worse.  On physical examination of the left ankle, the 
Veteran had some limitation of motion in the ankle, 
specifically 10 degrees less than normal on plantar flexion.  
He also had some medial and lateral tenderness in the ankle.  
X-rays revealed a calcaneal spur.  The impression was chronic 
left ankle sprain, minimal physical abnormalities and minimal 
disability.  

In addressing the issue of whether the difficulty with the 
left ankle was due to the right ankle condition, the examiner 
found that they were not related because there was nothing in 
the record regarding a diagnosis and/or treatment for left 
ankle problems.  As shown on the objective April 2006 
examination findings, however, the Veteran had limited motion 
and an impression of chronic left ankle sprains.  While the 
impairment was reported as minimal, stating that there is no 
current disability in the left ankle is not an acceptable 
basis for finding that the left ankle problems are unrelated 
to the service-connected right ankle disability.  

A reasoned explanation is necessary for any opinion on the 
etiology of the left ankle disability.  For these reasons, 
the April 2006 opinion is considered inadequate and another 
opinion is warranted before a decision can be made regarding 
the left ankle claim.

II. Bilateral retropatellar syndrome

The Veteran also contends that he has a bilateral 
retropatellar pain syndrome secondary to his service-
connected right ankle condition.  The service treatment 
records show an assessment of moderate bilateral patella 
facette tenderness in December 1984.  The Veteran complained 
of left knee pain after doing physical training; the pain was 
located in the left anterior knee.  He also complained of 
moderate bilateral knee pain with running.  

After service, a February 1990 VA examination report shows 
the Veteran stated that he might have strained his right knee 
in service and gone to sick call but the knee recovered and 
he had no problems with it.  An October 2005 VA examination 
report shows both knee joints had minimal 1+ crepitus 
suggesting early chondromalacia.  X-rays with both knees 
standing showed only very slight narrowing of the lateral 
compartment of the right knee (although the x-ray report 
itself notes slight narrowing of the lateral joint 
compartment on the left knee) (emphasis added).  Otherwise, 
an abnormality of either knee was not apparent.  The 
impression was bilateral knee retropatellar pain syndrome 
with early chondromalacia with no disability.  The examiner 
found that there was no evidence anywhere in his records or 
in the examination that the Veteran's knee problem was 
secondary to his ankle condition.  Therefore, it was less 
likely than not that the Veteran's condition in his knees was 
related to his ankle condition.  

The examiner also noted, however, that he did not review the 
claims file or the service treatment records; thus, he did 
not have a full view of the Veteran's medical history as it 
pertains to his knee in making his assessment on the etiology 
of any knee disability, particularly the fact that the 
Veteran had treatment for the bilateral knees in service in 
1984.   For these reasons, another examination is necessary 
to resolve this claim.


III.  Left shoulder

The Veteran contends that he has a left shoulder disability 
related to his service.  The service treatment records show 
the Veteran complained of a sore left shoulder in September 
1979 when he had been lifting weights.  He had pain on 
extending his arm above his head.  The assessment was strain 
of the left shoulder.  In July 1982, the Veteran complained 
of a human bite on his left shoulder with soreness and slight 
pain on movement.  The assessment was contusion to the 
trapezius muscle.  After service, the Veteran was in a motor 
vehicle accident in 1987 and suffered additional injury to 
his left shoulder.  A May 2001 post-service military medical 
record shows a left posterior shoulder incision healed.  It 
was noted that he had a 1992 excision of a soft tissue mass 
in the left shoulder.  As the Veteran has stated that he has 
current impairment in his shoulder (and he is competent to 
state that which he can experience) and the service treatment 
records show some treatment for injury to the left shoulder, 
a medical opinion is necessary to determine whether the 
Veteran has any current left shoulder disability related to 
his service.

IV. Residuals of bilateral mastectomies

The Veteran seeks service connection for residuals of 
bilateral mastectomies, subcutaneous (claimed as surgery on 
chest).  The Veteran essentially contends that he had a 
surgery on his chest because of the medication he has taken 
for years for his service-connected cervical spine condition, 
which he states caused fatty tissue to build up.  He stated 
that the medication taken includes "Carisopropodol, 
Etoddlac, and Cyclobenzaprine HCL."  A medical opinion is 
necessary to resolve this issue.  VA medical records note 
that the Veteran had a condition called gynecomastia and had 
bilateral mastectomies performed in May 2005.  A June 2005 
sonogram shows bilateral subcutaneous fluid collections, 
possibly representing seromas.

V. Dental claim

Last, the Veteran contends that he is entitled to service 
connection for residuals of dental trauma to the top gums due 
to an accident in the military.  He states that his front 
teeth have loosened.  A veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161. A claim for service connection is also 
considered a claim for VA outpatient dental treatment. See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993).

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war. 38 C.F.R. § 3.381(b)

The Veteran does not contend, nor does the record show any 
dental condition due to combat or that he was interned as a 
prisoner of war.  However, the service dental records show 
that the Veteran had some sort of trauma to two front teeth 
in 1983.  An October 1983 dental record notes that the 
Veteran had trauma approximately two and a half days ago and 
was evaluated for traumatic occlusion.  The #8 tooth was 
loose.  On #9, the Veteran had a root fracture as indicated 
by radiographs.  A later record notes that #8 was still loose 
from trauma.  A January 1984 record shows that the #9 tooth 
was still somewhat mobile; but since occlusion, the adjacent 
tooth appeared to have become more stable in the socket.  X-
rays were taken to rule out fracture.

The Veteran has not been evaluated by a dentist or any other 
medical professional specializing in dental care for purposes 
of determining whether he has any residuals from this trauma 
to his teeth in service, and should thus be evaluated.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter 
addressing all the necessary notice 
criteria for the service connection claims 
for the left ankle condition and bilateral 
knee conditions, secondary to the right 
ankle condition, left shoulder condition, 
residuals of bilateral mastectomies 
secondary to medication for cervical spine 
condition, and a dental condition due to 
residuals of trauma.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the Veteran's service-connected right 
ankle condition caused the left ankle 
condition or permanently aggravated the 
left ankle condition beyond its natural 
progress.

A rationale for all opinions given must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the Veteran's service-connected right 
ankle condition caused the bilateral 
retropatellar pain syndrome or permanently 
aggravated the retropatellar pain syndrome 
beyond its natural progress.  

Also state whether it is at least as 
likely as not that the bilateral 
retropatellar pain syndrome is related to 
the Veteran's service.

A rationale for all opinions given must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that any present left shoulder disability 
is related to service.

A rationale for all opinions given must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

5.  Schedule the Veteran for the 
appropriate examination to determine 
whether it is at least as likely as not 
that the Veteran's medication taken for 
his service-connected cervical spine 
condition caused or aggravated his 
residuals of bilateral mastectomies. 

A rationale for all opinions given must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

6.  Schedule the Veteran for a VA dental 
examination to determine whether it is at 
least as likely as not that the Veteran 
has any residuals of trauma to the teeth 
in service.

A rationale for all opinions given must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

7.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).







______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


